Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group II (claims 15-16 and 23) in the reply filed on June 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Non-elected claims 1-14, 17, 19-22 and 24 are withdrawn from further consideration. 
Claims 15-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite since it is not clear where the analyte-specific sensor is located in the device in relation to the sample-modulating component. The physical/structural relationship between the analyte-specific sensor and the sample-modulating component in the device is not clear. Is the analyte-specific sensor located upstream or downstream of the sample-modulating component in the device? In addition, claim 15 is indefinite since it is not clear whether the one or more reagents delivered to the sample by osmotic flux from the sample-modulating component react with the analyte in the sample. On line 3 of claim 15, the phrase “a desired concentration of the reagent” should be changed to –a desired concentration of the one or more reagents—so as to use the same terminology as recited on line 2 of claim 15. 
Claim 16 is indefinite since it is not clear whether the one or more reagents delivered to the sample by osmotic flux from the sample-modulating component react with the analyte in the sample. On lines 4-5 of claim 16, the phrase “a desired concentration of the reagent” should be changed to –a desired concentration of the one or more reagents—so as to use the same terminology as recited on lines 3-4 of claim 16. 
Claim 23 is indefinite since it is not clear whether the recited “two solutes” are the same as or different from the one or more reagents recited in claim 15. On line 1 of claim 23, the phrase “wherein two solutes are introduced” is indefinite since it is not clear where these solutes are introduced. Are the two solutes introduced into the sample from the sample-modulating component? The ratio measured in claim 23 is indefinite since it is not clear whether this represents a ratio of measured concentrations of the two solutes introduced into the sample. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heikenfeld et al (WO 2017/070641, submitted in the IDS filed on February 26, 2020).
Heikenfeld et al teach of a device and a method for preparing a fluid sample comprising sweat for analysis. The device 100 comprises a sweat collector 130 that carries sweat from skin 12 to analyte sensors 120, 122, and a sample-modulating component, wherein the sample-modulating component comprises a porous membrane 170, and a buffering component 140 formed in a casing 110 (claim 15). The porous membrane 170 is located between the sweat collector 130 and the buffering component 140. The device also comprises the analyte-specific sensors 120 and 122, which in one embodiment, are electrochemical aptamer-based sensors for hormones (claim 15). The buffering component 140 may contain a reagent or solute such as NaCl, KCl, pH (H+), urea, ammonia, lactate, etc. therein. The membrane 170 is permeable to such reagents and allows the reagents to flow freely through by osmotic flux in order to regulate and add the one or more reagents such as Na+ and pH (H+) to the sweat sample flowing in the sweat collector 130.  The buffering component 140 allows a known concentration of the one or more reagents, such as salinity (Na+) and pH (H+), to be established in the sweat sample before the sweat sample flows to the analyte sensors 120, 122. In a method of using the device 100, a sweat sample is collected from the skin of a subject to which the device is attached, the sweat sample flows through the collector 130 to the sample-modulating component where the porous membrane 170 is located between the collector 130 and the buffering component 140, one or more reagents or solutes such as Na+ and pH (H+) are delivered from the buffering component 140 to the sweat sample by osmotic flux to provide a desired concentration of the one or more reagents in the sample, and then the modulated sample is flowed to the analyte sensors 120, 122 where analytes in the modulated sample are measured (claim 16). See Figure 1, paragraphs 0024, 0026 and 0028, and the claims in Heikenfeld et al. 
Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGinnis (WO 2013/019812).
McGinnis et al teach of a method and a device for processing a fluid sample using osmotic flux in an osmotically driven membrane system. The device 10 comprises a housing containing a source of a feed solution 14, a source of a draw solution 16, and an osmosis membrane 12 which separates the feed solution source 14 from the draw solution source 16 (claim 15). The osmosis membrane 12 and the draw solution 16 serve as a sample-modulating component, wherein the draw solution contains one or more nutrients or reagents therein which are reverse transported through the osmosis membrane 12 by osmotic flux to the feed solution 14 on the feed side of the membrane 12 (claim 15). The one or more nutrients or reagents comprise substances such as amino acids, carbon, oxygen, vitamins, sugars, nitrates, phosphates, chemical ligands, etc. The one or more reagents react with microorganisms (i.e. an analyte) in the feed solution 14 and serve to promote the growth of a select biofilm on the feed side of the osmosis membrane 12. The device also comprises a control system containing sensors for monitoring a state or characteristic of the feed solution after the one or more reagents or nutrients are added to the feed solution 14 from the draw solution 16 by reverse transport through the membrane 12 (claim 15). The sensors are configured for measuring parameters such as concentrations of substances in the feed solution, flow rate, pH, pressure or temperature (claim 15). In a method of using the device 10, a feed solution 14 comprising a sample containing microorganisms is introduced into a feed side of the housing, wherein the feed solution 14 is in communication with a feed side of the osmosis membrane 12, a draw solution 16 containing one or more reagents or nutrients therein is introduced into a draw side of the housing, wherein the draw solution 16 is in communication with a permeate side of the osmosis membrane 12, the sample in the feed solution is modulated by delivering the one or more reagents or nutrients in the draw solution 16 to the sample via reverse transport by osmotic flux through the osmosis membrane 12, and an analyte (i.e. substance concentrations, pH, etc.) in the modulated sample is measured using the sensors in the control system (claim 16). See Figures 1-2, paragraphs 0005-0011, 0017-0019, 0021 and 0024, and the claims in McGinnis.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Heikenfeld et al (WO 2017/070641) or McGinnis (WO 2013/019812) in view of Messenger et al (US 6,306,660). For a teaching of Heikenfeld et al and McGinnis, see previous paragraphs in this Office action. Heikenfeld et al and McGinnis fail to teach that at least two reagents or solutes are introduced into the sample flowing in the device through the membrane by osmotic flux, and that a ratio of the amounts of the two reagents or solutes is measured to give a quantitative result. 
Messenger et al teach that in a chemical analysis method, the clinical usefulness of a first analyte in a sample can be enhanced by determining a concentration of a second analyte whose concentration is clinically related to that of the first analyte. Messenger et al teach that in order to increase the accuracy of such chemical analysis assays, especially those involving samples of variable flow rates and variable dilutions or concentrations of a first analyte (i.e. such as in urine), it is advantageous to measure a second analyte in the sample whose concentration is clinically related to the concentration of the first analyte, and then calculate a ratio of the two concentrations in order to give a quantitative measurement. This quantitative measurement serves to normalize the first analyte concentration in the sample against the variable flow rate, dilution and/or concentration of the sample. See lines 44-67 in column 1 and lines 1-51 in column 2 of Messenger et al.
Based upon the combination of either Heikenfeld et al or McGinnis and Messenger et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce at least two reagents or solutes into the sample flowing in the device taught by either Heikenfeld et al or McGinnis through the membrane by osmotic flux, and then calculate a ratio of the amounts of the two reagents or solutes to give a quantitative result because Messenger et al teach that in a clinical analysis, it is advantageous to measure a concentration of a second analyte in a sample whose concentration is clinically related to the concentration of a first analyte and then calculate a ratio of the two concentrations in order to give a quantitative measurement since such a quantitative measurement serves to normalize the first analyte concentration in the sample against a variable flow rate, dilution and/or concentration of the sample. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Kimani et al (US 2018/0348164) who teach of concentrating a sample by forward osmosis in an electrochemical sensor; and McGinnis (US 2012/0267307) who teach of an osmotic separation system and method. 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 14, 2022